                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                Plaintiff,                                 Criminal No. 14-0274
                                                           ELECTRONICALLY FILED
        v.

 JOSEPH JACKSON,

                Defendant.


                                     ORDER OF COURT

       Before the Court are two motions filed Defendant, Joseph Jackson. The first is a Motion

for Home Confinement filed at ECF 169, the second is a Motion to Appoint Counsel filed at ECF

170. The Government filed a Response to these Motions. ECF 172. The Court will DENY both

Motions for the reasons set forth below.

       First, Defendant claims he is due to be released from prison on August 26, 2021. ECF

169. Defendant argues that he should be placed on home confinement now because “he has

nothing to do.” Id. Under the law, this Court does not have the authority to determine where

Defendant should complete his term of confinement. As noted by the Government, 18 U.S.C.

§ 3621(b), the BOP’s designation decision is not subject to judicial review. Thus, Defendnat’s

motion in the regard is DENIED.

       Next, Defendant asks for an attorney to represent him in his pursuit for early discharge

from prison to home confienment. ECF 170. However, there is “no general constitutional right

to appointed counsel in post-conviction proceedings.” Pennsylvania v. Finley, 481 U.S. 551, 555

(1987); United States v. Williamson, 706 F.3d 405, 416 (4th Cir. 2013). Moreover, as noted
above, because the Court has no authority to select where Defendant serves his term of

imprisonment, appointing counsel Therefore, Defendant’s Motion for Counsel is DENIED.



                                     SO ORDERED, this 24th day of June, 2021.

                                     s/ Arthur J. Schwab
                                     United States District Judge


cc:    All Registered ECF Counsel and Parties

       JOSEPH JACKSON
       USMS 35508068
       FCI Butner #1
       P.O. Box 1000
       Butner, NC 27509




                                                   2
